Citation Nr: 0020346	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  96-29 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for hiatal hernia with esophagitis and duodenitis.  

2.  Entitlement to a rating in excess of 20 percent for 
service-connected lumbosacral strain with L4 spondylosis.  

3.  Entitlement to a rating in excess of 10 percent for 
service-connected hypertension (HTN).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
December 1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  



FINDINGS OF FACT

1.  Prior to August 7, 1999, the veteran's hiatal hernia with 
esophagitis and duodenitis was manifested by persistent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain; symptoms are not productive of severe impairment of 
health.  Subsequent to that date it was manifested by pain, 
hematemesis, diarrhea, and vomiting; productive of severe 
impairment of health.

2.  The appellant's low back disability is currently 
manifested by subjective complaints of chronic low back pain 
with radiation into the legs, and objective medical evidence 
of tenderness of the left paralumbar musculature; use of TENS 
unit and physical therapy; no weakness or muscle spasm; 
normal muscle strength intact sensation; mildly limited range 
of motion; and pain on extremes of motion.  

3.  The level of disability produced by the appellant's low 
back disability as objectively confirmed is consistent with 
moderate lumbosacral strain or moderate limitation of lumbar 
spine motion, but not severe lumbosacral strain, severe 
limitation of motion, or unfavorable lumbar spine ankylosis.  

4.  The veteran's diastolic blood pressure is not 
predominantly 110 or more and his systolic pressure is not 
predominantly 200 or more.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
hiatal hernia with esophagitis and duodenitis have not been 
met prior to August 7, 1999; the criteria for a 60 percent 
evaluation were met subsequent to that date.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Code 
(DC) 7346 (1999).  

2.  The criteria for an evaluation in excess of 20 percent 
for the appellant's lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, and DC 5295 (1999).  

3.  The criteria for a rating in excess of 10 percent for HTN 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.321, Part 4, 4.1, 4.7, 4.104, DC 7101 
(1997, 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Where a disability has 
already been service-connected and there is a claim for an 
increased rating, a mere allegation that the disability has 
become more severe is sufficient to establish a well-grounded 
claim.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

In the case the claim for a higher initial evaluation for 
hiatal hernia with esophagitis and duodenitis, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assignment of a disability rating.  
However, when a veteran is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded.  Shipwash v. Brown, 8 Vet. App. 218, 224 (1995); 
see also Fenderson v. West, 12 Vet. App. 119 (1999).

Factual Background

A review of the service medical records (SMRs) reflects that 
the veteran fell in 1988 and incurred injuries to include a 
back injury.  Low back syndrome was diagnosed, and he was 
ultimately discharged with severance pay by the physical 
evaluation board.  The SMRs also reflect that he was 
diagnosed as having HTN during service.  This disorder was 
controlled by medication.  He was seen for complaints of 
gastric distress in 1988.  

On postservice VA examination in February 1990, the veteran 
was found to have lumbar strain with radiation to the left 
leg with limitation of motion of the lumbar spine.  Blood 
pressure readings were recorded as 130/100, 145/95, 160/105, 
160/105, and 148/50.  The diagnoses included HTN, essentially 
diastolic.  

In a March 1990 rating determination, service connection for 
lumbar strain with limitation of motion was established, and 
a 20 percent rating, effective the date following discharge 
was assigned.  Also, service connection for HTN was 
established, and a 10 percent rating, also effective from the 
date following discharge was assigned.  

VA outpatient records from 1990 through 1994 reflect 
treatment for the service-connected disorders on appeal.  It 
is noted that an upper gastrointestinal (UGI) test in March 
1990 reflected that the veteran had a hiatal hernia with 
moderate reflux and a peptic appearing duodenal bulb.  In 
September 1993, the veteran complained of vomiting due to 
reflux.  The veteran underwent a VA orthopedic examination in 
June 1994.  At that time, the diagnoses included chronic low 
back pain with no positive findings other than limited 
flexion at the lumbosacral spine level.  

In January 1995, the RO confirmed and continued the 20 
percent rating for the veteran's low back disorder.  In June 
1995, service connection was established for hiatal hernia 
with esophagitis and duodenitis, and a 10 percent rating was 
assigned, effective from the date following discharge.  In 
May 1996, however, the RO increased the 10 percent evaluation 
to 30, effective from the date following discharge.  This 
increase was essentially based on additional VA outpatient 
treatment records that showed that he continued to be seen 
for gastric complaints.  

In May 1995, the veteran was seen for complaints of heart 
burn and burning pain in his stomach which had only slightly 
improved.  In June 1995, the veteran had an UGI that showed a 
hiatal hernia, grade II erosive esophagitis, and moderately 
severe duodenitis.  Medications were prescribed.  In December 
1995, improved reflux symptoms were noted.

Upon VA examination for this disorder in June 1996, it was 
noted that the veteran was on medication for his complaints 
that included regurgitation and heartburn.  In the past two 
to three months, his symptoms had worsened.  He had had 
partial relief with his medications.  

Additional VA records from 1995 through 1998 essentially show 
treatment for a psychiatric disorder not currently on appeal.  
These records do include a VA examination report from 
December 1997, which reflects that the veteran complained of 
back pain, weakness, stiffness, and fatigability.  He used a 
TENS unit for relief of the pain and used a cane for 
ambulation.  He indicated that his back was only better with 
bedrest and used numerous medications for his complaints.  
Range of motion testing showed extension of 5 degrees, 
flexion of 5 degrees, bilateral lateral movement of the back 
10 degrees and bilateral rotation of 10 degrees.  He reported 
pain with any type of movement.  Muscles in the back were 
normal, and there was no evidence of any paravertebral muscle 
spasms.  

As to the appellant's HTN, it was noted by the VA examiner 
that the veteran reported no cardiac symptoms.  He was on 
medication for his high blood pressure.  His heart size was 
normal.  Blood pressure readings on the day of this exam were 
recorded as 148/88 and 132/80.  There were no murmurs, 
thrills, or gallops and no evidence of any congestive heart 
failure.  

A subsequently dated VA magnetic resonance imaging (MRI) from 
October 1998 reflects findings of mild degenerative disc 
disease at L4-5 and L5-S1 with only mild disc bulge at these 
levels.  It was noted that there was no significant 
compromise.  

The most current findings pertaining to the disabilities at 
issue are provided by an August 1999 VA examination report.  
At that time, the veteran denied any weight change.  He did 
report that he had trouble with swallowing.  He said that he 
felt heartburn daily that could last up to eight hours and 
epigastric area pain on a daily basis that could last up to 
12 hours.  He stated that he had vomited blood eight times in 
the past with the last time being a month ago.  He reported a 
history of passing black stools 10 times although not for the 
last three weeks.  On a daily basis, he experienced reflux 
and regurgitated.  He had nausea and experienced vomiting 
perhaps eight to ten times a day.  This was precipitated by 
eating.  His medication, which he had been on since 1996, 
helped some during the day, but not at nighttime.  

Physical examination showed that he was 72 inches in height 
and weighed 244 pounds.  He was described as moderately obese 
and in no apparent distress.  There was no sign of debility 
and no sign of dehydration.  There was no pallor to the nail 
beds, mucosa, or the skin.  There was no residual 
malnutrition and no sign of vitamin deficiency.  

The veteran reported that his back and left leg conditions 
had become progressively worse.  He complained of constant 
pain in the right leg radiating from the back.  He said that 
he used a TENS unit for pain and that he continued to have 
pain even though he had physical therapy and pool therapy.  
If he stood for more than five minutes, he had pain.  Walking 
for more than five minutes caused numbness and pain shooting 
down the left leg.  He said that he had daily pain that 
lasted for 12 to 15 hours.  

Physical examination of the lumbar spine revealed tenderness 
of the left paralumbar musculature.  There was no spasm and 
no weakness.  The musculation of the back appeared normal.  
The veteran's posture was normal.  On range of motion testing 
of the lumbar spine, flexion was to 80 degrees, extension was 
to 10 degrees, bilateral lateral flexion was to 15 degrees, 
and bilateral rotation was to 20 degrees.  There was some 
pain at the extremes of this motion, and it did not allow him 
to put his back through full range of motion.

There was no weakened movement, lack of endurance, 
fatigability, and incoordination.  Sensation was intact for 
both upper and lower extremities.  Reflexes of the biceps, 
triceps, brachioradialis, knees, and ankles were +1 and 
symmetric.  The examiner noted that when he attempted to test 
the lower extremity strength on the left, the veteran had 
trouble trying to resist him or to lift his toes up or to 
lift his leg up because of pain, making it difficult for a 
motor examination to be performed.

X-ray of the lumbar spine showed no evidence of compression 
or other fracture.  The pedicles were intact.  Intervertebral 
disc spaces were not significantly compromised.  Degenerative 
hypertrophic lipping was noted anteriorly at the bodies of 
L2, L4, and L5.  The impression was spondylosis.  

At the August 1999 examination, the veteran related that his 
blood pressure was usually 180/100.  He was on medication for 
his HTN.  X-ray of the chest was interpreted as showing that 
the heart was of normal size and configuration.  His lung 
fields were clear.  There was no evidence of mediastinal 
widening.  The trachea was midline.  The diaphragm was 
normally contoured.  Blood pressure readings at the 
examination were reported to be 150/100, 156/92, 152/88, 
152/98, 150/90, and 150/84.  His pulse was regular.  The apex 
beat was in the fifth intercostal space, within the 
midclavicular line.  Rhythm was regular.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (1999).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (1999); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  

As to the issues of entitlement to increased ratings for 
lumbar strain and HTN, the Board notes that when service 
connection has already been established and an increase in 
the assigned evaluation is at issue, it is the present level 
of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded 
history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Francisco, supra at 58.  
As to the issue of dissatisfaction with the initial rating 
assigned following a grant of service connection for hiatal 
hernia with esophagitis and duodenitis, it is noted that in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco, supra.  

The veteran's hiatal hernia with esophagitis and duodenitis 
has been evaluated under 38 C.F.R. § 4.114, DC 7346, which 
covers hiatal hernias.  The rating schedule provides that a 
60 percent rating for a hiatal hernia requires symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health; a 30 percent 
evaluation is warranted when there is persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by substernal or arm or shoulder 
pain, all of which are productive of a considerable 
impairment of health; and a 10 percent rating is assigned 
when there are two or more of the symptoms for the 30 percent 
evaluation of less severity.  38 C.F.R. §§ 4.7, 4.114, Part 
4, DC 7346.  

The veteran's low back disorder is evaluated under the 
provisions of DC 5295 for lumbosacral strain.  A 20 percent 
evaluation is currently assigned.  DC 5295 provides that for 
lumbosacral strain with slight subjective symptoms only, a 
noncompensable evaluation is warranted and with 
characteristic pain on motion, a 10 percent evaluation is 
warranted.  A 20 percent evaluation is warranted for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

Under the rating criteria, a 20 percent evaluation is 
warranted for moderate limitation of motion of the lumbar 
spine and 40 percent evaluation is warranted for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
DC 5292.  

A 40 percent rating is warranted when there is favorable 
ankylosis of the lumbar spine and a 50 percent rating is 
warranted when there is unfavorable ankylosis of the lumbar 
spine under DC 5289.  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome is postoperative and cured.  A 
10 percent evaluation is warranted when this disorder is 
mild.  A 20 percent rating is for assignment for moderate 
intervertebral disc syndrome, with recurring attacks.  For a 
40 percent rating, intervertebral disc syndrome must be 
severe with recurring attacks and with intermittent relief.  
A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  

The veteran's HTN has been assigned a 10 percent disability 
evaluation pursuant to 38 C.F.R. § 4.104, DC 7101.  The Board 
notes that the schedular criteria for evaluation of the 
cardiovascular were changed, effective January 12, 1998.  
Where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to an appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); see also VAOGCPREC 11-97.  
Thus, the veteran's HTN must be evaluated under both the old 
and the new rating criteria to determine which version is 
most favorable to the veteran.  

The rating criteria in effect for cardiovascular disorders 
prior to January 1988 provided for the assignment of a 10 
percent evaluation for hypertensive vascular disease for 
diastolic pressure predominantly 100 or more.  A 20 percent 
evaluation was warranted for diastolic pressure predominantly 
110 or more with definite symptoms.  A 40 percent rating was 
warranted when diastolic pressure was predominantly 120 or 
more and moderately severe symptoms were demonstrated.  
38 C.F.R. § 4.104 (prior to January 12, 1988).  

Effective January 12, 1988, the rating schedule provides for 
a 10 percent evaluation for diastolic pressure predominantly 
100 or more, or; systolic pressure of 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted when diastolic pressure is predominantly 110 or 
more, or; systolic pressure is predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  38 C.F.R. § 4.104, DC 7101 (after 
January 12, 1988).  

Analysis

I.  Entitlement to a higher initial Rating  for Hiatal Hernia 
with Esophagitis and Duodenitis

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

More recently the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, at 126.

With these principles in mind, the Board will consider 
whether the veteran was entitled to an evaluation in excess 
of 30 percent during any period since service connection was 
established.

Based upon the evidence of record, the Board finds that the 
veteran's gastrointestinal/gastroesophageal disease, prior to 
August 7, 1999, was manifested by persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation accompanied by left shoulder pain.  The 
disorder is not shown, however, to be productive of severe 
impairment of health.  The disorder is not shown to be 
productive of material weight loss and the veteran has 
reported that he has experienced no weight loss.  There were 
no reports of hematemesis, or melena with moderate anemia or 
other symptom combinations productive of severe impairment of 
health prior to August 7, 1999.

On examination for VA in August 1999, the examiner concluded 
that the veteran's hiatal hernia and esophagitis seemed to be 
"major problems."  The examiner, noted the veteran's 
current history of daily pain; frequent hematemesis, or 
vomiting blood; as well as vomiting and diarrhea.  There have 
been no reports of anemia or weight loss, however, the Board 
concludes that the findings on the August 1999 examination 
approximate the criteria for a 60 percent evaluation under 
Diagnostic Code 7346.  Accordingly a 60 percent evaluation is 
awarded effective August 7, 1999, the date of the 
examination.  The record does not contain evidence of these 
symptoms prior to that date.

II.  Entitlement to Rating in Excess of 20 Percent for 
Service-Connected Lumbar Strain

Initially, the Board notes that consideration has been given 
to assigning separate ratings under the various DCs.  It is 
concluded that such a result would violate the provisions of 
38 C.F.R. § 4.14, which prohibits pyramiding.  This provides 
that evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  Id.  
It is the Board's reading of these provisions that the codes 
in question all contemplate limitations due to pain, 
orthopedic and neurologic, of the low back.  There is no 
"entirely different function" affected by the neurologic 
versus the orthopedic findings that would warrant a separate 
evaluation.  See 38 C.F.R. § 4.55; Esteban, supra.  The pain 
and functional limitations caused by the low back disorder 
are contemplated in the rating for moderate impairment that 
has been assigned.  Thus, 38 C.F.R. § 4.40, et seq. do not 
provide basis for the assigning of a separate or increased 
disability rating.  Likewise, to the extent arthritis may be 
present in the low back, and be secondary to the service 
connected disorder, it does not provide a basis for a 
separate rating.  Limitation of motion, including any due to 
arthritis is contemplated in the rating assigned.  
Significantly, only degenerative hypertrophic lipping at the 
bodies of L2, L4, and L5 were noted on the most recent 
studies in August 1999, and thus, it cannot be said to 
provide a basis for an increased rating.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under  38 C.F.R. § 4.59 (see also DeLuca, supra), the most 
current medical evidence shows no objective evidence that 
severe low back impairment is demonstrated.  Tenderness of 
the left paralumbar musculature was noted at the most recent 
examination, but there was no spasm or weakness observed.  
The musculation of the back appeared normal, and there was no 
weakened movement, lack of endurance, fatigability, or 
incoordination.  Sensation was intact in the upper and lower 
extremities, and while the examiner noted that left lower 
extremity strength testing was difficulty due to the 
veteran's complaints of pain, actual symptoms compatible with 
sciatic neuropathy have not been made.  As such, findings 
commensurate with pronounced or severe low back disc 
impairment under DC 5293 are not shown.  Furthermore, no 
ankylosis of the lumbar spine has been demonstrated and 
therefore DC 5289 is not for application.  

The medical evidence shows that the veteran is able to bend 
forward most of the way to parallel with the ground, with 
pain only on the extremes of motion.  The Board does not find 
that such a range of motion can be considered severely 
limited, such as would be necessary to meets or approximate 
the criteria for an increased rating under DC 5292.  this 
would not result in a higher rating since the rating for 
moderate impairment under that Code is 20 percent.

The most current clinical evidence demonstrates no more than 
moderate, albeit painful, limitation of motion of the 
lumbosacral spine, with objective credible evidence of some 
tenderness and some degenerative lipping, but not of 
sciatica, absent knee jerks, a positive Goldthwaite's sign, 
listing of the whole spine to the opposite side, or any 
additional neurological symptomatology in order to warrant an 
evaluation in excess of 20 percent under applicable 
diagnostic criteria.  38 C.F.R. § 4.71a, DC 5292, 5293, 5295.  
As such, the Board does not find that the objective clinical 
evidence warrants an evaluation in excess of 20 percent due 
to functional impairment manifested by weakness or other 
related symptomatology of the appellant's low back, to 
include decreased endurance, excess fatigability, and 
incoordination.  There is no competent credible evidence at 
this time suggesting that the appellant's back disability 
produces more than moderate functional impairment so as to 
warrant a schedular evaluation in excess of 20 percent under 
38 C.F.R. § 4.40 and § 4.45, or the applicable diagnostic 
codes.  See Grottveit, supra; Espiritu, supra; Miller, supra.  
The appellant's current low back symptomatology more nearly 
approximates the criteria indicative of a 20 percent 
schedular evaluation under DCs 5292, and therefore, the 20 
percent evaluation is continued.  38 C.F.R. § 4.7.

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  There is no credible, 
competent evidence indicating a greater degree of functional 
loss attributable to the back disability than that 
commensurate with the assigned 20 percent rating.  Therefore, 
the regular schedular standards, with the 20 percent 
evaluation currently assigned, adequately compensates the 
appellant for any adverse industrial impact his back 
disability has.  Since the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.  38 U.S.C.A. § 5107(b).


III.  Entitlement to Rating in Excess of 10 Percent for 
Service-Connected HTN

The Board acknowledges that the veteran's HTN requires 
control by medication.  The veteran has a long history of 
numerous medications to indicate that this disorder is 
significant in degree.  However, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim for an increased evaluation.  The criteria for a 20 
percent rating under 38 C.F.R. § 4.104, DC 7101, which 
requires diastolic pressure of predominantly 110 or more 
under both the new and the old criteria, or systolic pressure 
predominantly 200 or more, under the new criteria, are not 
met.  As demonstrated above, diastolic blood pressure 
readings, particularly noting those at the August 1999 
examination, have been consistently in the area of 100 or 
less, clearly below 110.  The veteran has not been found to 
have a systolic pressure of 200 or more.  Although the 
veteran's argument as to the merits of an increased 
evaluation due to the severity of his HTN is noted, it is not 
substantiated in view of the evidence of record and the 
applicable diagnostic criteria.  A schedular rating in excess 
of 10 percent is not warranted.  

The Board also finds that the current evaluation contemplates 
the symptomatology and resulting impairment demonstrated in 
the medical evidence of record.  The Board concurs with the 
RO that there are no unusual or exceptional factors such as 
to warrant an extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b) (1) (1999).  


ORDER

A rating of 60 percent for hiatal hernia with esophagitis and 
duodenitis is granted effective August 7, 1999.  

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain is denied.  

Entitlement to a rating in excess of 10 percent HTN is 
denied.  


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

